UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1147



WISE DAVID ALLEN,

                Plaintiff - Appellant,

          v.


BURCH & BURCH-RATES, LLC; JONATHAN MELNICK; SHERRIFF RAMSEY,
LLC; MONIQUE ALLEN; LARRY N. BURCH; TOBI BURCH-RATES; NICHOLAS
PHUCAS; AMIR IBRAHIM; DWAIN ALEXANDER, II,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cv-03337-RDB)


Submitted:   August 20, 2008             Decided:   September 25, 2008


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wise David Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wise David Allen seeks to appeal the district court order

dismissing     his    complaint      without      prejudice.    This   court   may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                The order Allen seeks to appeal

is   neither   a     final   order    nor   an    appealable   interlocutory   or

collateral order.        See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993).                  Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                       DISMISSED




                                            2